Citation Nr: 1335176	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-29 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for right knee disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to January 1999, from April 2002 to August 2002 and from January 2003 to September 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In November 2011, the Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript of the hearing is in the claims folder. 

The claim was previously remanded in September 2012.

The Board has reviewed the Veteran's Virtual VA file and has considered all of the records contained therein in the remand below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder to include PTSD, and for a right knee disability.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the claims.  

VA outpatient treatment records of February 2011 note that the Veteran is being closely followed by the mental health unit.  However, a review of both the paper and virtual claim files, reveal that the most recent mental health treatment records date to 2009.  Considering that it was noted in 2011 that the Veteran is being closely followed by mental health, it appears likely that there are a significant amount of mental health treatment records which have not been associated with the claim file.  As mental health treatment records are often times kept separate from the general treatment records, to ensure due process and completeness of the record, a specific request for any outstanding mental health treatment records should be made.  

Regarding the claim for service connection for a right knee disability, the Veteran has alleged his right knee disability is secondary to the service connected left knee disability.  Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995). 

The Veteran was afforded a VA examination in February 2013.  The examiner provided an opinion that it is less likely that the Veteran's subjectively reported right knee strain is related to altered gait form his service connected left knee.  The reasoning was that there is no medical evidence that demonstrates that an altered gait results in development of any chronic condition in proximal or contra lateral joints or spine greater than in the general population.  It is clear that the opinion provided relates to whether the left knee disability caused the right knee disability; however, there was no discussion or opinion provided as to whether the service connected left knee disability aggravated the right knee disability.  Said opinion must be obtained.  



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should specifically request all mental health care records from 2009 to the present.  All efforts to obtain the records should be clearly documented in the claims file.  If there are no records available, it should be clearly documented in the claims file.  

2.  The RO/AMC should return the file to the examiner who conducted the February 2013 VA examination regarding the right knee and ask that she provide an opinion as to whether the service connected left knee disability aggravated the right knee strain beyond its natural progression.  A complete rationale for any opinion rendered should be provided.  If that examiner is no longer available, the claims file should be provided to another appropriate examiner for review and an opinion.

3.  The RO/MAC should also undertake any other development it determines to be warranted. 

4.  The RO/AMC should then re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


